SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M1 0 - K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number: 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federally Chartered Corporation 39-0691250 (State or other jurisdiction of (I.R.S.Employer Identification No.) incorporation or organization) 11lank Ct, Wauwatosa,WI (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (414) 761-1000 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 Par Value The NASDAQ Stock Market, LLC (Title of class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark whether the registrant is a well-known seasoned issuer (as defined in Rule 405 of the 1933 Act). Yes * No R Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the 1934 Act. Yes * No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and postedon its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes * No * Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 under the Exchange Act). Yes * No R The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2010, as reported by the NASDAQ Capital Market® was approximately $106.6million. As of February28, 2011, 31,250,097 shares of the Registrant’s Common Stock were validly issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part of Form 10-K Into Which Document Portions of Document are Incorporated Proxy Statement for Annual Meeting of Part III Shareholders on May 17, 2011 WATERSTONE FINANCIAL, INC. FORM 10-K ANNUAL REPORT TO THE SECURITIES AND EXCHANGE COMMISSION FOR THE YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS ITEM PAGE PART I 1. Business 3-40 1A. Risk Factors 41-43 1B. Unresolved Staff Comments 43 2. Properties 44 3. Legal Proceedings 45 PART II 5. Market for Registrant's Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 46-47 6. Selected Financial Data 48-49 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 50-67 7A. Quantitative and Qualitative Disclosures About Market Risk 68-69 8. Financial Statements and Supplementary Data 70-115 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9A. Controls and Procedures 116-117 9B. Other Information PART III Directors and Executive Officers of the Registrant Executive Compensation Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters Certain Relationships and Related Transactions, and Director Independence Principal Accountant Fees and Services PART IV Exhibits and Financial Statement Schedules Signatures - 2 - Table of Contents Part I Waterstone Financial, Inc. and its subsidiaries, including WaterStone Bank, SSB, are referred to herein as the “Company,” “Waterstone Financial,” or “we.” Item 1.Business Introduction Waterstone Financial, Inc. was formed in October 2005 as the mid-tier stockholding company subsidiary of Lamplighter Financial, MHC, as part of the reorganization of WaterStone Bank into mutual holding company form.WaterStone Bank was converted from a mutual to a stock savings bank as part of our reorganization.In connection with the reorganization, the Company sold 30% of its common stock in a subscription offering, contributed 1.65% of its common stock to a charitable foundation, and issued the remaining 68.35% of its common stock to Lamplighter Financial, MHC.As a result of the reorganization, the Company owns all of the stock of WaterStone Bank and Lamplighter Financial, MHC owned 68.35% of the common stock of the Company.In this report, we refer to WaterStone Bank, both before and after the reorganization, as “WaterStone Bank” or the “Bank.” On September 28, 2007, the Company completed its charter conversion to change the Company’s charter from a Wisconsin corporation to that of a federal corporation regulated exclusively by the Office of Thrift Supervision (the “OTS”).Similarly, the Company’s mutual holding company parent, Lamplighter Financial, MHC (the “MHC”), also completed its charter conversion to change the MHC’s charter from a Wisconsin chartered mutual holding company to a federally chartered mutual holding company regulated exclusively by the OTS.Shareholders were not required to exchange stock certificates in the name of Wauwatosa Holdings, Inc. for stock certificates in the name of Waterstone Financial, Inc.All references to Waterstone Financial, Inc. include Wauwatosa Holdings, Inc.WaterStone Bank continues to be a Wisconsin chartered savings bank. The Company maintains a website at www.wsbonline.com.We make available through that website, free of charge, copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, amendments to those reports and proxy materials as soon as is reasonably practical after the Company electronically files those materials with, or furnishes them to, the Securities and Exchange Commission.You may access those reports by following the links under “Investor Relations” at the Company’s website. Cautionary Factors This Form 10-K contains or incorporates by reference various forward-looking statements concerning the Company's prospects that are based on the current expectations and beliefs of management.Forward-looking statements may also be made by the Company from time to time in other reports and documents as well as in oral presentations.When used in written documents or oral statements, the words "anticipate," "believe," "estimate," "expect," "objective" and similar expressions and verbs in the future tense, are intended to identify forward-looking statements.The statements contained herein and such future statements involve or may involve certain assumptions, risks and uncertainties, many of which are beyond the Company's control, that could cause the Company's actual results and performance to differ materially from what is expected.In addition to the assumptions and other factors referenced specifically in connection with such statements, the following factors could impact the business and financial prospects of the Company: · adverse changes in real estate markets; · adverse changes in the securities markets; · general economic conditions, either nationally or in our market area, that are worse than expected; · inflation and changes in interest rates that reduce our margins or reduce the fair value of financial instruments; · changes in interest rates that reduce loan origination volumes and, ultimately, income from our mortgage banking operations; · legislative or regulatory changes that adversely affect our business; · our ability to maintain higher regulatory capital levels as imposed by federal and state regulators; · our ability to maintain adequate levels of liquidity given regulatory limits on sources of funding and rates that can be paid for funding; · our ability to enter new markets successfully and to take advantage of growth opportunities; · significantly increased competition among depository and other financial institutions; · changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the Financial Accounting Standards Board; and · changes in consumer spending, borrowing and savings habits. See also the factors regarding future operations discussed in "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Risk Factors" below. - 3 - Table of Contents BUSINESS OF WATERSTONE BANK General Our principal business consists of attracting deposits from the general public in the areas surrounding our eight banking offices and our nine automated teller machines (“ATM”), including stand-alone ATM facilities, located in Milwaukee, Washington and Waukesha counties, Wisconsin. We invest those deposits, together with funds generated from operations, primarily in residential real estate mortgage loans. At December 31, 2010, residential real estate mortgage loans comprised 88.9% of our total loans receivable. On that same date, our residential mortgage loan portfolio was comprised of first mortgage loans secured by one-to four-family residences (43.3%), and over four-family residences (40.3%).The remainder of our residential mortgage loans consisted of home equity loans and lines of credit (5.3%) secured by a junior position on one-to four-family residences. The remainder of our loans receivable consists of construction and land mortgages, commercial mortgages, commercial business loans and consumer loans. Our revenues are derived principally from interest on loans and securities and mortgage banking activities. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities. Business Strategy Our business strategy is to operate as a well-capitalized and profitable community bank dedicated to providing a complete range of banking products and services available through multiple delivery channels. Our principal business activity historically has been the origination of residential mortgage loans, including over four-family properties. In 2006, we added a mortgage banking subsidiary and in 2007, we added additional business loan and deposit products and expanded our consumer loan product base.There can be no assurances that we will successfully implement our business strategy. Elements of our business strategy are as follows: • Improve Asset Quality.By all measures, our asset quality has deteriorated over the past five years.We have taken a number of significant steps to improve our underwriting of loans and monitoring asset quality.In 2006, we rewrote our underwriting policies, strengthened our underwriting and administration standards and implemented an officers’ loan committee for review and approval of all loans in excess of $500,000.We hired senior loan officers experienced in systematically identifying, objectively evaluating and documenting good credit risks.In 2007, we added an independent loan underwriting function for all residential loans and a loan review function to ensure that newly implemented controls and safeguards are uniformly implemented and applied.We also expanded our collections staff and upgraded our information management systems to reduce the number of past-due loans that become chronically delinquent.In 2008, we hired a Chief Credit Officer (CCO) and moved the credit analysis and loan review functions to a newly formed credit department headed by the CCO.The CCO reports directly to the Chief Executive Officer.Notwithstanding the forgoing, in the current distressed economic environment non-performing loans totaled $84.2 million, or 6.4% of total loans and real estate owned totaled $57.8 million at December 31, 2010.During the year ended December 31, 2010, net charge-offs totaled $25.2 million. • Capital Maintenance. Given the continuing weakness in our local and national economies, it is imperative that the Company maintain its current level of capital strength.Continuing loan losses have eroded total shareholders’ equity by 14.7% since December 31, 2007.The Company will continue reducing total assets during the year ending December 31, 2011 in order to maintain or increase the 9.5% equity to total assets ratio that existed as of December 31, 2010.However, a declining asset base may adversely affect our ability to increase our interest income which may in turn result in less net interest income. • Excess Liquidity. Until such time as we achieve our goal of improved asset quality, we will maintain higher than usual levels of balance sheet liquidity.We have tripled our cash and cash equivalents balances from less than $25 million at December 31, 2008 to $75 million at December 31, 2010.These higher levels of liquidity come at a cost to earnings but provide the ready cash that current economic conditions require. • Mortgage Banking.We offer owner-occupied residential real estate mortgage loans through eight WaterStone bank offices and thirty-six Waterstone Mortgage Corporation offices in eight states.Mortgage banking has historically been a volatile industry and continues to be so.However, we are committed to and continue to invest in this product line.Transaction volume will vary significantly and proportionally to movements in mortgage interest rates but we strive to maintain a standard net profit margin even as transaction volume varies. • Continuing Emphasis on Residential Real Estate Lending. We offer long-term, fixed-rate loans and indexed, adjustable mortgage loans to our owner-occupied residential mortgage customers. We intend to continue our emphasis on the origination of residential real estate loans, especially over four-family loans. Current loans-to-one borrower limitations cap the amount of credit that we can extend to a single or affiliated group of borrowers at 15% of WaterStone Bank’s capital. • Expansion of Product Offerings.Beginning in 2007, the Bank began offering variable rate, indexed residential mortgage loan and long-term fixed rate residential mortgage loans.Expanded on-line banking and other forms of electronic banking have also provided the opportunity to add more commercial transaction accounts to our funding mix. - 4 - Table of Contents Competition We face competition within our market area both in making real estate loans and attracting deposits. The Milwaukee-Waukesha-West Allis metropolitan statistical area has a high concentration of financial institutions including large commercial banks, community banks and credit unions. The FDIC has determined that our market area is a “high-rate” area with regard to deposit pricing as compared to the rest of the United States.As of June30, 2010, based on the FDIC’s annual Summary of Deposits Report, we had the seventh largest market share in our metropolitan statistical area representing 2.4% of all deposits. Our competition for loans and deposits comes principally from commercial banks, savings institutions, mortgage banking firms and credit unions. We face additional competition for deposits from money market funds, brokerage firms, and mutual funds. Our primary focus is to build and develop profitable consumer and commercial customer relationships while maintaining our role as a community bank. Market Area The Bank’s market area is broadly defined as the Milwaukee, Wisconsin metropolitan market which is geographically located in the southeast corner of the state.More specifically, our primary market area is Milwaukee and Waukesha counties and the five surrounding counties of Ozaukee, Washington, Jefferson, Walworth and Racine.The Bank has four branch offices in Milwaukee County, three branch offices in Waukesha County and one branch office in Washington County.At June 30, 2010, 44.2% of deposits in the state of Wisconsin were located in the seven County metropolitan Milwaukee market. Our primary market area for deposits includes the communities in which we maintain our banking office locations. Our primary lending market area is broader than our primary deposit market area and includes all of the primary market area noted above but extends further west to the Madison, Wisconsin market and further north to the Appleton and Green Bay, Wisconsin markets.In addition, our mortgage banking operation has twelve offices in Wisconsin, five offices in Minnesota, four offices in each of Florida and Illinois, three offices in Idaho and one office in each of Arizona, Colorado, Maryland and Tennessee. Lending Activities The scope of the discussion included under “Lending Activities” is limited to lending operations related to loans originated for investment.A discussion of the lending activities related to loans originated for sale is included under “Mortgage Banking Activities.” Historically, our principal lending activity has been originating mortgage loans for the purchase or refinancing of residential real estate. Generally, we retain the loans that we originate which we refer to as loans originated for investment. One- to four-family residential mortgage loans represented $584.0 million, or 43.3%, of our total loan portfolio at December 31, 2010.Over four-family residential mortgage loans represented $542.6 million, or 40.3%, of our total loan portfolio at December 31, 2010.We also offer construction and land loans, commercial real estate loans, home equity lines of credit and commercial loans. At December 31, 2010, construction and land loans, commercial real estate loans, home equity loans and commercial business loans totaled $56.8 million, $51.7 million, $72.0 million and $40.4 million, respectively. - 5 - Table of Contents Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio in dollar amounts and as a percentage of the total portfolio at the dates indicated. At December 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Mortgage loans: Residential real estate: One- to four-family $ % $ % $ % $ % % Over four-family % Home equity % Construction and land % Commercial % Commercial business % Consumer % Total loans $ % $ % Undisbursed loan proceeds ) Net deferred loan fees and premiums ) Allowance for loan losses ) Loans, net $ - 6 - Table of Contents Loan Portfolio Maturities and Yields.The following table summarizes the final maturities of our loan portfolio at December 31, 2010.Demand loans, loans having no stated repayment schedule or maturity, and overdraft loans are reported as being due in one year or less.Maturities are based upon the final contractual payment dates and do not reflect the impact of prepayments and scheduled monthly payments that will occur. One- to four-family Over four-family Home Equity Construction and Land Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2011 –Dec 31, 2011 $ % $ % $ % $ % Jan 1, 2012 –Dec 31, 2012 % Jan 1, 2013 –Dec 31, 2013 % Jan 1, 2014 –Dec 31, 2014 % Jan 1, 2015 –Dec 31, 2015 % Jan 1, 2016 and thereafter % Total $ % $ % $ % $ % Commercial Real Estate Commercial Business Consumer Total Weighted Weighted Weighted Weighted Maturity Date Amount Average Rate Amount Average Rate Amount Average Rate Amount Average Rate (Dollars in Thousands) Jan 1, 2011 –Dec 31, 2011 $ % $ % $ % $ % Jan 1, 2012 –Dec 31, 2012 % % 13 % % Jan 1, 2013 –Dec 31, 2013 % % 19 % % Jan 1, 2014 –Dec 31, 2014 % % 15 % % Jan 1, 2015 –Dec 31, 2015 % % - - % Jan 1, 2016 and thereafter % % - - % Total $ % $ % $ % $ % - 7 - Table of Contents The following table sets forth the scheduled repayments of fixed and adjustable rate loans at December 31, 2010 that are contractually due after December 31, 2011. Due After December 31, 2011 Fixed Variable Total (In Thousands) Mortgage loans Real estate loans: One- to four-family $ $ $ Over four-family Home equity Construction and land Commercial Commercial Consumer 47 - 47 Total loans $ $ $ One- to Four-Family Residential Mortgage Loans.WaterStone Bank’s primary lending activity is originating residential mortgage loans secured by properties located in Milwaukee and surrounding counties.One- to four-family residential mortgage loans totaled $584.0 million, or 43.3% of total loans at December 31, 2010.One- to four-family residential mortgage loans originated for investment during the year ended December 31, 2010 totaled $11.4 million, or 10.2% of all loans originated.Our one- to four-family residential mortgage loans have fixed and adjustable rates.Our variable-rate mortgage loans generally provide for maximum rate adjustments of 100 basis points per adjustment, with a lifetime maximum adjustment of either 300 or 600 basis points, regardless of the initial rate.Our variable-rate mortgage loans typically amortize over terms of up to 30 years.Portfolio one- to four-family loans at December 31, 2010 are variable rate loans but are not necessarily indexed.They are adjustable semi-annually at our discretion with the limits noted above.The Company does not and has never offered residential mortgage loans specifically designed for borrowers with sub-prime credit scores, including Alt-A and negative amortization loans.Further, prior to 2007, we did not offer indexed, variable-rate loans other than home equity lines of credit and we have never offered “teaser rate” first mortgage products. Variable rate mortgage loans can decrease the interest rate risk associated with changes in market interest rates by periodically repricing, but involve other risks because, as interest rates increase, the underlying payments by the borrower increase, thus increasing the potential for default by the borrower.At the same time, the marketability of the underlying collateral may be adversely affected by higher interest rates.Upward adjustment of the contractual interest rate is also limited by the maximum periodic and lifetime interest rate adjustments permitted by our loan documents and, therefore, the effectiveness of variable rate mortgage loans in decreasing the risk associated with changes in interest rates may be limited during periods of rapidly rising interest rates.Moreover, during periods of rapidly declining interest rates the interest income received from the adjustable rate loans can be significantly reduced, thereby adversely affecting interest income. All residential mortgage loans that we originate include "due-on-sale" clauses, which give us the right to declare a loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not repaid.We also require homeowner's insurance and where circumstances warrant, flood insurance on properties securing real estate loans.The average single family first mortgage loan balance was $195,000 and the highest outstanding balance was $4.0 million on December 31, 2010.The average two- to four-family first mortgage loan balance was $136,000 on December 31, 2010 and the highest outstanding balance was $1.1 million. - 8 - Table of Contents Over Four-familyReal Estate Loans.Over four-family loans totaled $542.6 million, or 40.3% of total loans at December 31, 2010.Over four-family loans originated during the year ended December 31, 2010 totaled $69.6 million or 62.2% of all loans originated for investment.These loans are generally secured by properties located in our primary market area.Our over four-family real estate underwriting policies generally provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property provided the loan complies with our current loans-to-one borrower limit.Over four-family real estate loans are offered with interest rates that are fixed for periods of up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make an over four-family real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Generally, over four-family loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. An over four-family borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide updated financial statements and federal tax returns annually.These requirements also apply to all guarantors on these loans.We also require borrowers with rental investment property to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average outstanding over four-family mortgage loan balance was $629,000 on December 31, 2010 with the largest outstanding balance at $9.7 million.At December 31, 2010, our largest exposure to one borrower or to a related group of borrowers was $20.7 million, and consisted of six separate loans on residential properties with over four units.The largest loan in the group is a loan with a December 31, 2010 outstanding balance of $6.5 million secured by a 112 unit apartment building. Loans secured by over four-family real estate generally involve larger principal amounts and greater risk than owner-occupied, one- to four-family residential mortgage loans.Because payments on loans secured by over four-family propertiesoften depend on the successful operation or management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy. Home Equity Loans. We also offer home equity loans and home equity lines of credit, both of which are secured by owner-occupied and non-owner occupied one- to four-family residences.At December 31, 2010, outstanding home equity loans and equity lines of credit totaled $72.0 million, or 5.3% of total loans outstanding.At December 31, 2010, the unadvanced portion of home equity lines of credit totaled $25.8 million.Home equity loans and lines originated during the year ended December 31, 2010 totaled $5.5 million, or 4.9% of all loans originated for investment.The underwriting standards utilized for home equity loans and home equity lines of credit include a determination of the applicant's credit history, an assessment of the applicant's ability to meet existing obligations and payments on the proposed loan, and the value of the collateral securing the loan.Home equity loans are offered with adjustable rates of interest and with terms up to 10 years.The loan-to-value ratio for our home equity loans and our lines of credit is generally limited to 90% when combined with the first security lien, if applicable.Our home equity lines of credit have ten-year terms and adjustable rates of interest which are indexed to the prime rate, as reported in The Wall Street Journal.Interest rates on home equity lines of credit are generally limited to a maximum rate of 18%.The average outstanding home equity loan balance was $38,000 at December 31, 2010 with the largest outstanding balance at $750,000. - 9 - Table of Contents Residential Construction and Land Loans.We originate construction loans to individuals and contractors for the construction and acquisition of single and multi-family residences.At December 31, 2010, construction mortgage loans totaled $56.8 million, or 4.2%, of total loans.Construction and land loans originated during the year ended December 31, 2010 totaled $8.4 million, or 7.5% of all loans originated for investment.At December 31, 2010, the unadvanced portion of these construction loans totaled $2.8 million. Our construction mortgage loans generally provide for the payment of interest only during the construction phase, which is typically up to nine months although our policy is to consider construction periods as long as 12 months or more.At the end of the construction phase, the construction loan converts to a longer term mortgage loan.Construction loans can be made with a maximum loan-to-value ratio of 90%, provided that the borrower obtains private mortgage insurance if the loan balance exceeds 80% of the lesser of the appraised value or sales price of the secured property.The average outstanding construction loan balance totaled $871,000 on December 31, 2010 and ranged from $120,000 to $3.9 million.The average outstanding land loan balance was $358,000 on December 31, 2010 with the largest outstanding balance at $10.0 million. Before making a commitment to fund a residential construction loan, we require an appraisal of the property by an independent licensed appraiser.We also review and inspect each property before disbursement of funds during the term of the construction loan.Loan proceeds are disbursed after inspection based on the percentage of completion method. Construction financing is generally considered to involve a higher degree of credit risk than longer-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the value of the property at completion of construction compared to the estimated cost (including interest) of construction and other assumptions.If the estimate of construction cost is inaccurate, we may be required to advance funds beyond the amount originally committed in order to protect the value of the property.Additionally, if the estimate of value is inaccurate, we may be confronted with a project, when completed, with a value that is insufficient to ensure full repayment of the loan. Commercial Real Estate Loans.Commercial real estate loans totaled $51.7 million at December 31, 2010, or 3.8% of total loans, and are made up of loans secured by office and retail buildings, churches, restaurants, other retail properties and mixed use properties.Commercial real estate loans originated during the year ended December 31, 2010 totaled $5.8 million, or 5.2% of all loans originated for investment.These loans are generally secured by property located in our primary market area.Our commercial real estate underwriting policies provide that such real estate loans may be made in amounts of up to 80% of the appraised value of the property.Commercial real estate loans are offered with interest rates that are fixed up to five years or are variable and either adjust based on a market index or at our discretion.Contractual maturities do not exceed 10 years while principal and interest payments are typically based on a 30-year amortization period.In reaching a decision on whether to make a commercial real estate loan, we consider gross revenues and the net operating income of the property, the borrower's expertise and credit history, business cash flow, and the appraised value of the underlying property.In addition, we will also consider the terms and conditions of the leases and the credit quality of the tenants.We generally require that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before interest, taxes, depreciation and amortization divided by interest expense and current maturities of long term debt) of at least 1.15 times.Environmental surveys are required for commercial real estate loans when environmental risks are identified.Generally, commercial real estate loans made to corporations, partnerships and other business entities require personal guarantees by the principals and by the owners of 20% or more of the borrower. A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, payment history reviews and periodic face-to-face meetings with the borrower.We generally require borrowers with aggregate outstanding balances exceeding $1.0 million to provide annually updated financial statements and federal tax returns.These requirements also apply to all guarantors on these loans.We also require borrowers to provide an annual report of income and expenses for the property, including a tenant list and copies of leases, as applicable.The average commercial real estate loan in our portfolio at December 31, 2010 was $450,000 with the largest outstanding balance at $3.7 million. - 10 - Table of Contents Commercial Loans.Commercial loans totaled $40.4 million at December 31, 2010, or 3.0% of total loans, and are made up of loans secured by accounts receivable, inventory, equipment and real estate.Commercial loans originated during the year ended December 31, 2010 totaled $11.2 million, or 10.0% of all loans originated.These loans are generally made to borrowers that are located in our primary market area.Working capital lines of credit are granted for the purpose of carrying inventory and accounts receivable or purchasing equipment.These lines require that certain working capital ratios must be maintained and are monitored on a monthly or quarterly basis.Working capital lines of credit are short-term loans of 12 months or less with variable interest rates.At December 31, 2010, the unadvanced portion of working capital lines of credit totaled $10.6 million.Outstanding balances fluctuate up to the maximum commitment amount based on fluctuations in the balance of the underlying collateral.Personal property loans secured by equipment are considered commercial business loans and are generally made for terms of up to 84 months and for up to 80% of the value of the underlying collateral.Interest rates on equipment loans may be either fixed or variable.Commercial business loans are generally variable rate loans with initial fixed rate periods of up to five years.These loans generally amortize over 15 to 25 years.Small Business Administration participation is available to qualifying borrowers on all types of commercial business loans. A commercial borrower's financial information is monitored on an ongoing basis by requiring periodic financial statement updates, usually quarterly, payment history reviews and periodic face-to-face meetings with the borrower.The average outstanding commercial loan at December 31, 2010 was $179,000 with the largest outstanding balance at $2.6 million. The following table shows loan origination, principal repayment activity, transfers to real estate owned, charge-offs and sales during the periods indicated. Year Ended December 31, (In Thousands) Total loans at beginning of year $ Mortgage loans originated for investment: Residential One- to four-family Over four-family Home equity Construction and land Commercial Total mortgage loans originated for investment Consumer loans originated for investment 76 Commercial loans originated for investment Total loans originated for investment Other loans – net activity Principal repayments ) ) ) Transfers to real estate owned ) ) ) Loan principal charge-off ) ) ) Net activity in loans held for investment ) ) Loans originated for sale Loans sold ) ) ) Net activity in loans held for sale ) Total loans receivable and held for sale at end of period $ - 11 - Table of Contents Origination and Servicing of Loans.All loans originated by us are underwritten pursuant to internally developed policies and procedures.While we generally underwrite owner-occupied residential mortgage loans to Freddie Mac and Fannie Mae standards, due to several unique characteristics, our loans originated prior to 2008 do not conform to the secondary market standards.The unique features of these loans include: interest payments in advance of the month in which they are earned, discretionary rate adjustments that are not tied to an independent index and pre-payment penalties. Exclusive of our mortgage banking operations, we generally retain in our portfolio a significant majority of the loans that we originate.At December 31, 2010, WaterStone Bank was servicing $6.3 million in loan participations originated by the Bank and subsequently sold to unrelated third parties.Loan servicing includes collecting and remitting loan payments, accounting for principal and interest, contacting delinquent mortgagors, supervising foreclosures and property dispositions in the event of unremedied defaults, making certain insurance and tax payments on behalf of the borrowers and generally administering the loans. Loan Approval Procedures and Authority.WaterStone Bank’s lending activities follow written, non-discriminatory, underwriting standards and loan origination procedures established by WaterStone Bank’s board of directors.The loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan, if applicable.To assess the borrower's ability to repay, we review the employment and credit history and information on the historical and projected income and expenses of borrowers. Loan officers are authorized to approve and close any loan that qualifies under WaterStone Bank underwriting guidelines within the following lending limits: o A secured one- to four-family mortgage loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $1,000,000 that is independently underwritten can be approved by select loan officers. o A loan up to $500,000 for a borrower with total outstanding loans from the Bank of less than $500,000 can be approved by select commercial loan officers. o Any secured mortgage loan ranging from $500,001 to $2,999,999 or any new loan to a borrower with outstanding loans from the Bank exceeding $1,000,000 must be approved by the Officer Loan Committee. o Any loan for $3,000,000 or more must be approved by the Officer Loan Committee and the board of directors prior to closing.Any new loan to a borrower with outstanding loans from the Bank exceeding $10,000,000 must be approved by the board of directors prior to closing. Asset Quality When a loan becomes more than 30 days delinquent, WaterStone Bank sends a letter advising the borrower of the delinquency.The borrower is given 30 days to pay the delinquent payments or to contact WaterStone Bank to make arrangements to bring the loan current over a longer period of time.If the borrower fails to bring the loan current within 90 days from the original due date or to make arrangements to cure the delinquency over a longer period of time, the matter is referred to legal counsel and foreclosure or other collection proceedings are considered.We may consider forbearance in select cases where a temporary loss of income might result, if a reasonable plan is presented by the borrower to cure the delinquency in a reasonable period of time after his or her income resumes. All loans are reviewed on a regular basis, and such loans are placed on non-accrual status when they become more than 90 or more days delinquent.When loans are placed on non-accrual status, unpaid accrued interest is reversed, and further income is recognized only to the extent received. - 12 - Table of Contents Non-Performing Assets.Non-performing assets consist of non-accrual loans and other real estate owned.Loans are generally placed on non-accrual status when contractually past due 90 days or more as to interest or principal payments.Additionally, whenever management becomes aware of facts or circumstances that may adversely impact the collectibility of principal or interest on loans, management may place such loans on non-accrual status immediately, rather than waiting until the loan becomes 90 days past due. At that time, previously accrued and uncollected interest on such loans is reversed and additional income is recorded only to the extent that payments are received and the collection of principal is reasonably assured.Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time, and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. The table below sets forth the amounts and categories of our non-accrual loans and real estate owned at the dates indicated. At December 31, (Dollars in Thousands) Non-accrual loans: Residential One- to four-family $ Over four-family Home equity Construction and land Commercial real estate Commercial - - Consumer - Total non-accrual loans Real estate owned One- to four-family Over four-family - Construction and land Commercial real estate - Total real estate owned Total non-performing assets $ Total performing troubled debt restructurings $ - Total non-accrual loans to total loans, net % Total non-accrual loans and performing troubled debt restructurings to total loans receivable % Total non-accrual loans to total assets % Total non-performing assetsto total assets % - 13 - Table of Contents Total non-accrual loans increased by $8.9 million to $84.2 million as of December 31, 2010 compared to $75.3 million as of December 31, 2009.The ratio of non-accrual loans to total loans was 6.44% at December 31, 2010 compared to 5.30% at December 31, 2009.The $8.9 million increase in non-accrual loans during the year ended December 31, 2010 reflects from $87.3 million in loans that were placed into non-accrual status during the period, partially offset by the following: $41.8 million in transfers to real estate owned (net of charge-offs), $24.4 million in charge-offs, $7.9 million in loans that returned to accrual status and $3.6 million in loans that were paid in full. Of the $84.2 million in total non-accrual loans as of December 31, 2010, $68.6 million have been reviewed to assess whether a specific valuation allowance is necessary.A specific valuation allowance is established for an amount equal to the impairment when the carrying value of the loan exceeds the present value of expected future cash flows, discounted at the loan’s original effective interest rate, or the fair value of the underlying collateral. The fair value of the underlying collateral is estimated based upon updated appraisals. Depending on the length of time since the last appraisal, the Company may apply an adjustment factor to align such value with current market conditions.Based upon these specific reviews, a total of $18.6 million in charge-offs have been recorded with respect to these loans.In addition, specific reserves totaling $7.4 million have been recorded as of December 31, 2010.The remaining $15.6 million of non-accrual loans were reviewed on an aggregate basis, due to their size (less than $500,000), and $3.5 million in general valuation allowance was deemed necessary as of December 31, 2010.The $3.5 million in general valuation allowance is based upon a migration analysis performed with respect to similar non-accrual loans in prior periods. During the year ended December 31, 2010, $6.7 million of interest income would have been recognized on non-accrual loans if such loans had continued to perform in accordance with their contractual terms.Interest income of $2.6 million was recognized during 2010 on non-accrual loans using the cash basis of accounting.The remaining $4.1 million in interest income on non-accrual loans was contractually due and payable during 2010 but was not reported as interest income. Total real estate owned increased by $6.9 million to $57.8 million at December 31, 2010, compared to $50.9 million at December 31, 2009.During the year ended December 31, 2010, $41.8 million was transferred from loans to real estate owned upon completion of foreclosure.Declines in property values evidenced by updated appraisals, responses to list prices on properties held for sale and/or deterioration in the condition of properties resulted in write-downs totaling $2.1 million during the year ended December 31, 2010.During the same period, proceeds from the sale of real estate owned totaled $33.5 million which resulted in a net gain of $1.4 million.The net gain on sale of real estate owned properties represented 4.3% of the recorded value of the properties as of the date of sale.We owned 284 properties as of December 31, 2010, compared to 226 properties at December 31, 2009.Of the $57.8 million in real estate owned properties as of December 31, 2010, $47.8 million consist of one– to four-family, over four-family and commercial real estate properties.Of these properties, $32.8 million, or 56.8%, represent properties that are generating rental revenue.Foreclosed properties are recorded at the lower of carrying value or fair value with charge-offs, if any, charged to the allowance for loan losses upon transfer to real estate owned.The fair value is primarily based upon updated appraisals in addition to an analysis of current real estate market conditions. During 2010 and 2009, as a result of continuing efforts to mitigate the risk of loan losses, the Company has increased activity with respect to loans modified in a troubled debt restructuring.Troubled debt restructurings involve granting concessions to aborrower experiencing financial difficultyin connection with the modification of the terms of the loan, such as changes in payment schedule or interest rate, in an effort to avoid foreclosure.As of December 31, 2010, $36.5 million in loans had been modified in troubled debt restructurings, and $2.9 million of these loans are included in the non-accrual loan total.The remaining $33.6 million, while meeting the internal requirements for modification in a troubled debt restructuring, were current with respect to payments under their original loan terms at the time of the restructuring and thus, continue to be included with accruing loans.Provided these loans perform in accordance with the modified terms, they will continue to be accounted for on an accrual basis.Typical restructured terms include six to twelve months of principal forbearance and a reduction in interest rate.Of the $36.5 million in restructured loans as of December 31, 2010, $24.0 million were one- to four-family loans.An additional $8.7 million were over four-family loans.All loans that have been modified in a troubled debt restructuring are considered to be impaired.As such, an analysis has been performed with respect to all of these loans to determine the need for a valuation reserve.When a borrower is expected to perform in accordance with the restructured terms and ultimately return to and perform under market terms, a valuation allowance is established for an amount equal to the impairment when the carrying amount of the loan exceeds the present value of the expected future cash flows.When there is doubt as to the borrower’s ability to perform under the restructured terms or ultimately return to and perform under market terms, a valuation allowance is established equal to the impairment when the carrying amount exceeds fair value of the underlying collateral.As a result of the impairment analysis, a $1.4 million valuation allowance has been established as of December 31, 2010 with respect to the $36.5 million in troubled debt restructurings. There were no accruing loans past due 90 days or more during the years ended December 31, 2010, 2009 and 2008. - 14 - Table of Contents Allowance for Loan Losses We establish valuation allowances on loans that are deemed to be impaired. A loan is considered impaired when, based on current information and events, it is probable that we will not be able to collect all amounts due according to the contractual terms of the loan agreement. A valuation allowance is established for an amount equal to the impairment when the carrying amount of the loan exceeds the present value of the expected future cash flows, discounted at the loan’s original effective interest rate or the fair value of the underlying collateral. We also establish valuation allowances based on an evaluation of the various risk components that are inherent in the loan portfolio. The risk components that are evaluated include past loan loss experience; the level of non-performing and classified assets; current economic conditions; volume, growth, and composition of the loan portfolio; adverse situations that may affect the borrower’s ability to repay; the estimated value of any underlying collateral; regulatory guidance; and other relevant factors. The allowance is increased by provisions charged to earnings and recoveries of previously charged-off loans and reduced by charge-offs. The adequacy of the allowance for loan losses is reviewed and approved quarterly by the WaterStone Bank board of directors. The allowance reflects management’s best estimate of the amount needed to provide for the probable loss on impaired loans and other inherent losses in the loan portfolio, and is based on a risk model developed and implemented by management and approved by the WaterStone Bank board of directors. Actual results could differ from this estimate, and future additions to the allowance may be necessary based on unforeseen changes in loan quality and economic conditions. In addition, the Federal Deposit Insurance Corporation and the Wisconsin Department of Financial Institutions, as an integral part of their examination process, periodically review WaterStone Bank’s allowance for loan losses. Such regulators have the authority to require WaterStone Bank to recognize additions to the allowance based on their judgments of information available to them at the time of their review or examination. Any loan that is 90 or more days delinquent is placed on non-accrual and classified as a non-performing asset. A loan is classified as impaired when it is probable that we will be unable to collect all amounts due in accordance with the terms of the loan agreement.Non-performing assets are then evaluated and accounted for in accordance with generally accepted accounting principles. - 15 - Table of Contents The following table sets forth activity in our allowance for loan losses for the periods indicated. At or for the Year Ended December 31, (Dollars in Thousands) Balance at beginning of period $ Provision for loan losses Charge-offs: Mortgage loans One- to four-family (1) Over four-family - Home equity (1) - Construction and land - Commercial real estate 27 5 Consumer 13 9 4 3 7 Commercial - - - Total charge-offs Recoveries: Mortgage loans One- to four-family 68 Over four-family 55 23 31 - 30 Home equity 3 1 1 1 - Construction and land 2 77 - - Commercial real estate 1 - - 40 Consumer 1 1 6 1 6 Commercial 1 - Total recoveries Net charge-offs Allowance at end of year $ Ratios: Allowance for loan losses to non- performing loans at end of period % Allowance for loan losses to net loans outstanding at end of period % Net charge-offs to average loans outstanding (annualized) % Current year provision for loan losses to net charge-offs % Net charge-offs to beginning of the year allowance % (1) Prior to the year ended December 31, 2007, one- to four-family loans include home equity loans and home equity lines of credit as a separate breakdown is not available for these years. - 16 - Table of Contents Allocation of Allowance for Loan Losses.The following table sets forth the allowance for loan losses allocated by loan category, the total loan balances by category, and the percent of loans in each category to total loans at the dates indicated.The allowance for loan losses allocated to each category is not necessarily indicative of future losses in any particular category and does not restrict the use of the allowance to absorb losses in other categories. At December 31, 2010 Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance (Dollars in Thousands) Real Estate: Residential One- to four-family $ % % $ % % $ % % Over four-family % Home equity % Construction and land % Commercial Real Estate % Commercial % Consumer 28 % % 43 % % 39 % % Total allowance for loan losses $ % % $ % % $ % % At December 31, Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance Allowance for Loan Losses % of Loans in Category to Total Loans % of Allowance in Category to Total Allowance (Dollars In Thousands) Real Estate: Residential(1) One- to four-family $ % % $ % % Over four-family % Home equity(1) % % - % - Construction and land % Commercial Real Estate % Commercial 99 % % - % - Consumer 35 % % 30 % % Total allowance for loan losses $ % (1) Prior to the year ended December 31, 2007, one- to four-family loans include home equity loans and home equity lines of credit, as a separate breakdown for the allowance for loan losses is not available for those years. - 17 - Table of Contents All impaired loans meeting the criteria established by management are evaluated individually, based primarily on the value of the collateral securing each loan and the ability of the borrowers to repay according to the terms of the loans.Specific loss allowances are established as required by this analysis.At least once each quarter, management evaluates the adequacy of the balance of the allowance for loan losses based on several factors some of which are not loan specific, but are reflective of the inherent losses in the loan portfolio.This process includes, but is not limited to, a periodic review of loan collectibility in light of historical experience, the nature and volume of loan activity, conditions that may affect the ability of the borrower to repay, underlying value of collateral and economic conditions in our immediate market area.All loans for which a specific loss review is not required are segregated by loan type and a loss allowance is established by using loss experience data and management's judgment concerning other matters it considers significant including trends in non-performing loan balances, impaired loan balances, classified asset balances and the current economic environment.The allowance is allocated to each category of loans based on the results of the above analysis. The above analysis process is both quantitative and subjective, as it requires us to make estimates that are susceptible to revisions as more information becomes available.Although we believe that we have established the allowance at levels appropriate to absorb probable and estimable losses, additions may be necessary if future economic conditions differ substantially from the current environment. At December 31, 2010, the allowance for loan losses was $29.2 million, compared to $28.5 million at December 31, 2009.As of December 31, 2010, the allowance for loan losses to total loans receivable was 2.23% and was equal to 34.66% of non-performing loans, compared to 2.01% and 37.83%, respectively, at December 31, 2009.The $681,000 increase in the allowance for loan loss during the year ended December 31, 2010 is attributable to a $2.1 million increase in the general valuation allowance, partially offset by a $1.4 million decrease in specific loan loss reserves related to impaired loans.The increase in the general valuation allowance resulted from an increase in non-performing loans and loans that, while still performing, have been identified as having higher risk characteristics.The increase in the amount and number of loans identified as exhibiting elevated levels of risk with respect to loss outweighed the decline in overall delinquent loans.Loans with elevated risk profiles include loans internally classified as special mention and watch.These loans resulted in a $3.3 million increase to the general valuation allowance during the year.This was partially offset by a $1.2 million reduction to the general valuation allowance due primarily to a $113.6 million decrease in the balance of loans outstanding.The $1.4 million decrease in specific loan loss reserves was primarily the result of a decrease in number and amount of impaired loans with significant collateral shortfalls.Weakness in the residential real estate market has continued for the past three years and the risk of loss on loans secured by residential real estate remains at an elevated level. Net charge-offs totaled $25.2 million, or 1.75% of average loans for the year ended December 31, 2010, compared to $23.4 million, or 1.54% of average loansfor the year ended December 31, 2009.Of the $25.2 million in net charge-offs during the year ended December 31, 2010, $16.8 million related to loans secured by one- to four-family residential loans.The majority of charge-offs in this category relate to two borrower types, borrowers with single family residential jumbo loans and small real estate investors.Lending relationships with borrowers that had residential jumbo loans accounted for $10.2 million of net charge-offs in one-to four-family loans for the year ended December 31, 2010.An additional $5.4 million of charge-offs relate to lending relationships with small real estate investors, whose collateral consists of non-owner occupied two- to four-family properties.Net charge-offs related to land and construction loans totaled $2.3 million during the year ended December 31, 2010.Of this total, $2.2 million related to a single loan made to a borrower to finance the purchases of raw land for eventual residential condominium development. The $25.8 million loan loss provision for the year ended December 31, 2010 reflects the Company’s conclusion as to the need for the ending allowance to be $29.2 million following the net charge-offs recorded during the period and a review of the Bank’s loan portfolio and general economic conditions. Our revised underwriting policies and procedures emphasize the fact that credit decisions must rely on both the credit quality of the borrower and the estimated value of the underlying collateral.Credit quality is assured only when the estimated value of the collateral is objectively determined and is not subject to significant fluctuation.The quantified deterioration of the credit quality of our loan portfolio as described above is the direct result of borrowers who were not financially strong enough to make regular interest and principal payments or maintain their properties when the economic environment no longer allowed them the option of converting estimated real estate value increases into short-term cash flow. - 18 - Table of Contents Mortgage Banking Activity In addition to the lending activities previously discussed, the Company also originates residential mortgage loans for the purpose of sale on the secondary market.The Company originated $1.08 billion in mortgage loans held for saleduring the year ended December 31, 2010 as compared to $739.2 million during the year ended December 31, 2009.Proceeds from sales to third parties during the year ended December 31, 2010 totaled $1.07 billion as compared to $716.6 million during the year ended December 31, 2009.These sales generated approximately $35.5 million and $10.0 million in mortgage banking income for the periods ended December 31, 2010 and 2009, respectively. The increase in mortgage banking income was the combined result of increased volume, increased sales margins, expansion of the branch network and the addition of mandatory loan delivery terms.The increase in the volume of originations and sales of mortgage loans resulted from an increase in demand for fixed-rate loans due in large part to historically low interest rates on these products.In addition to the increase in demand, the increase in volume was also driven by an expansion of our mortgage banking operations from 21 to30 branch locations outside of the Bank branch network.During the year ended December 31, 2010, branches were added in Illinois, Maryland, North Carolina, Colorado, Florida and Minnesota. In addition to the increase in mortgage banking income due to an increase in volume, the average margin earned on loans sold increased during the year ended December 31, 2010 as compared to 2009.The increase in average sales margin was driven by the following factors: a change in product mix towards government guaranteed loans which yield a higher margin than conventional loans, a change in product mix towards real estate purchase loans which yield a higher margin than loans originated for the purpose of a refinancing and change in the geographic composition of origination activity towards higher yielding geographic markets. Margins also increased during the current year due to an increase in the use of mandatory delivery to investors.Prior to 2010, the Company originated loans held for sale on a “best efforts” delivery basis.Under the "best efforts" delivery method, the buyer of the loan, or investor, assumed all interest rate risk.Just prior to the end of 2009, the Company began to originate loans for sale on a “mandatory” delivery basis.Under the "mandatory" delivery method, the investor committed to buy only those loans that were originated within a specified range of yield to the buyer.Higher fees are paid by the investor to the originator for “mandatory” delivery as compared to “best efforts” delivery in exchange for the assumption of interest rate risk. - 19 - Table of Contents Investment Activities Wauwatosa Investments, Inc. is WaterStone Bank’s investment subsidiary located in Las Vegas, Nevada.Wauwatosa Investments, Inc. manages the Bank’s investment portfolio.The Bank’s Treasurer and its Treasury Officer are responsible for implementing our Investment Policy and monitoring the investment activities of Wauwatosa Investments, Inc.The Investment Policy is reviewed annually by management and changes to the policy are recommended to and subject to the approval of our board of directors.Authority to make investments under the approved Investment Policy guidelines is delegated by the board to designated employees.While general investment strategies are developed and authorized by management, the execution of specific actions rests with the Treasurer and Treasury Officer who may act jointly or severally.In addition, the President of Wauwatosa Investments, Inc. has execution authority for securities transactions.The Treasurer and Treasury Officer are responsible for ensuring that the guidelines and requirements included in the Investment Policy are followed and that all securities are considered prudent for investment.The Treasurer, the Treasury Officer and the President of Wauwatosa Investments, Inc. are authorized to execute investment transactions (purchases and sales) without the prior approval of the board and within the scope of the established Investment Policy. Our Investment Policy requires that all securities transactions be conducted in a safe and sound manner.Investment decisions are based upon a thorough analysis of each security instrument to determine its quality, inherent risks, fit within our overall asset/liability management objectives, effect on our risk-based capital measurement and prospects for yield and/or appreciation. Consistent with our overall business and asset/liability management strategy, which focuses on sustaining adequate levels of core earnings, our investment portfolio is comprised primarily of securities that are classified as available for sale.At December 31, 2010 and 2009, we owned one structured note that has been classified as held to maturity.During the year ended December 31, 2010, municipal securities with a total book value of $14.0 million were sold at a gain of $11,000.During the same period, collateralized mortgage obligations with a total book value of $6.7 million were sold at a gain of $44,000.Two available for sale municipal securities with a total book value of $503,000 were sold in 2009 at a gain of $12,000.There were no sales with respect to the available for sale investment portfolio during the year ended December 31, 2008.Impairment losses of $1.1 million and $2.0 million were recognized as an other than temporary impairment during 2009 and 2008, respectively.There were no impairment losses recognized as other than temporary impairment during the year ended December 31, 2010.A cumulative effect adjustment of $1.1 million was made in 2009 effective January 1, 2009 in connection with the early adoption of new guidance impacting ASC Topic 820, Fair Value Measurements and Disclosures, which partially reversed the impairment loss recognized during the year ended December 31, 2008. Available for Sale Portfolio Government Sponsored Enterprise Bonds.At December 31, 2010, our Government sponsored enterprise bond portfolio totaled $57.7 million, all of which were issued by government sponsored enterprises such as Federal National Mortgage Associated (Fannie Mae), Federal Home Loan Mortgage Corporation (Freddie Mac) and the Federal Home Loan Bank (FHLB) and were classified as available for sale.The weighted average yield on these securities was 1.76% and the weighted average remaining average life was 3.1 years at December 31, 2010.While these securities generally provide lower yields than other investments in our securities investment portfolio, we maintain these investments, to the extent appropriate, for liquidity purposes and prepayment protection.The estimated fair value of our government sponsored enterprise bond portfolio at December 31, 2010 was $371,000 more than the amortized cost of $57.3 million.A total of $44.8 million of government enterprise bonds are pledged as collateral for borrowings at December 31, 2010. - 20 - Table of Contents Mortgage-backed Securities and Collateralized Mortgage Obligations.We purchase mortgage-backed securities and collateralized mortgage obligations guaranteed by Fannie Mae, Freddie Mac and Ginnie Mae and collateralized mortgage obligations issued by investment banks.We invest in mortgage-backed securities and collateralized mortgage obligations to achieve positive interest rate spreads with minimal administrative expense, and to lower our credit risk.We regularly monitor the credit quality of this portfolio. Mortgage-backed securities and collateralized mortgage obligations are created by the pooling of mortgages and the issuance of a security with an interest rate which is less than the interest rate on the underlying mortgages.These securities typically represent a participation interest in a pool of single-family or multi-family mortgages, although we focus our investments on mortgage related securities backed by one- to four-family mortgages.The issuers of such securities pool and resell the participation interests in the form of securities to investors such as WaterStone Bank, and in the case of government agency sponsored issues, guarantee the payment of principal and interest to investors.Mortgage-backed securities and collateralized mortgage obligations generally yield less than the loans that underlie such securities because of the cost of payment guarantees, if any, and credit enhancements.These fixed-rate securities are usually more liquid than individual mortgage loans. At December 31, 2010, mortgage-backed securities and collateralized mortgage obligations totaled $109.1 million.Of this total, $79.9 million are backed by government sponsored enterprises and $3.7 million are backed by U.S. Government agencies.The remaining $25.4 million were issued by investment banks.At December 31, 2010, the estimated fair value of the securities issued by investment banks was $752,000 less than the amortized cost of $26.2 million. The mortgage-backed securities and collateralized mortgage obligations portfolio had a weighted average yield of 4.54% and a weighted average remaining life of 2.9 years at December 31, 2010.The estimated fair value of our mortgage-backed securities and collateralized mortgage obligations portfolio at December 31, 2010 was $2.0 million more than the amortized cost of $107.1 million.Mortgage-backed securities and collateralized mortgage obligations valued at $55.2 million are pledged as collateral for borrowings at December 31, 2010. Investments in mortgage-backed securities and collateralized mortgage obligations involve a risk that actual prepayments may differ from estimated prepayments over the life of the security, which may require adjustments to the amortization of any premium or accretion of any discount relating to such instruments, thereby changing the net yield on such securities.There is also reinvestment risk associated with the cash flows from such securities or if such securities are redeemed by the issuer.In addition, the market value of such securities may be adversely affected in a rising interest rate environment, particularly since all of our mortgage-backed securities and collateralized mortgage obligations have a fixed rate of interest. All collateralized mortgage obligations issued by investment banks were rated AAA by Moody’s at the date of purchase.As of December 31, 2010, all securities continue to be rated as investment grade, except that two collateralized mortgage obligations issued by investment banks with other than temporary impairment have been downgraded to CCC by S&P and to either Caa1 or Caa2 by Moody’s.The estimated fair value of these securities was $20.3 million at December 31, 2010. With respect to the first of the two aforementioned downgraded securities, during the year ended December 31, 2008, we recognized a $2.0 million loss on impairment.As of December 31, 2008, this security had an amortized cost of $4.7 million, reflecting the impairment loss recognized in the income statement and a fair value of $4.2 million.As of January 1, 2009, a cumulative effect adjustment was made to retained earnings for $1.1 million to reflect the difference between credit loss and the estimated fair value of the security when the other than temporary loss was identified.During the year ended December 31, 2009, the Company recognized an additional other than temporary impairment loss totaling $135,000 with respect to this security.Also, during the year ended December 31, 2009, the second of the two aforementioned downgraded collateralized mortgage obligations was found to have an other than temporary impairment totaling $997,000.These two securities had a fair value of $20.3 million and an amortized cost of $21.2 million as of December 31, 2010.At the same date, unrealized losses on these collateralized mortgage obligations include other-than-temporary impairment recognized in other comprehensive income (before taxes) of $881,000.No other collateralized mortgage obligations have been found to have other than temporary impairment as of December 31, 2010. - 21 - Table of Contents Municipal Obligations.These securities consist of obligations issued by states, counties and municipalities or their agencies and include general obligation bonds, industrial development revenue bonds and other revenue bonds.Our Investment Policy requires that such non-Wisconsin state agency or municipal obligations be rated AA or better by a nationally recognized rating agency.A security that is downgraded below investment grade will require additional analysis of creditworthiness and a determination will be made to hold or dispose of the investment.At December 31, 2010, our state agency and municipal obligations portfolio totaled $31.1 million, all of which was classified as available for sale.The weighted average yield on this portfolio was 4.79% at December 31, 2010, with a weighted average remaining life of 8.5 years.The estimated value of our municipal obligations bond portfolio at December 31, 2010 was $684,000 less than the amortized cost of $31.8 million.The estimated market value of the municipal obligations portfolio has been negatively impacted in the current economic environment by both the financial difficulties being encountered by the companies that insure the bonds and by the credit quality of the municipalities.At December 31, 2010 one municipal school district bond in the State of California was rated Baa1 by Moody’s.The estimated value of this security was $159,000 less than the amortized cost of $431,000 as of December 31, 2010.Based upon an assessment performed as of December 31, 2010, we have determined that no securities in this category are other than temporarily impaired. Other Debt Securities.As of December 31, 2010, we held a trust preferred security with a fair value of $5.3 million and amortized cost of $5.0 million.This security, which yields 10.0% is callable beginning in the second quarter of 2013 with final maturity in 2068.Based upon an assessment performed as of December 31, 2010, the Company has determined that this security is not other than temporarily impaired. Held to Maturity Portfolio.As of December 31, 2010, we held one structured corporate note that has been designated as held to maturity since its purchase in 2007.The corporate note has an amortized cost of $2.6 million and an estimated fair value of $2.5 million.The final maturity of this security is 2022, however, it is callable quarterly.The corporate note has a yield of 7.5%.We have determined that the security is not other-than-temporarily impaired at December 31, 2010. Investment Securities Portfolio. The following table sets forth the carrying values of our available for sale securities portfolio at the dates indicated. At December 31, Amortized Amortized Amortized Cost Fair Value Cost Fair Value Cost Fair Value (In Thousands) Securities available for sale: Government sponsored enterprise bonds $ Mortgage-backed securities Municipal obligations Corporate notes - Other debt securities Total securities available for sale $ - 22 - Table of Contents Portfolio Maturities and Yields.The composition and maturities of the securities portfolio at December 31, 2010 are summarized in the following table.Maturities are based on the final contractual payment dates and do not reflect the impact of prepayments or early redemptions that may occur.Municipal obligation yields have not been adjusted to a tax-equivalent basis.Certain mortgage related securities have interest rates that are adjustable and will reprice annually within the various maturity ranges.These repricing schedules are not reflected in the table below. One Year or Less More than One Year through Five Years More than Five Years through Ten Years More than Ten Years Total Securities Weighted Weighted Weighted Weighted Weighted Carrying Average Carrying Average Carrying Average Carrying Average Carrying Average Value Yield Value Yield Value Yield Value Yield Value Yield (Dollars in Thousands) Securities available for sale: Government sponsored enterprise bonds $ % $ % $
